             Case 2:20-cv-01353-DSC Document 36 Filed 03/08/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GAIL S., in her individual capacity,            )       Civil Action No. 2:20-cv-1353
and as parent and legal guardian                )
of Minor Plaintiffs, JO. S. and JE. S.,         )       HONORABLE DAVID S. CERCONE
                                                )
        Plaintiffs,                             )
                                                )
        v.                                      )
                                                )
BUTLER WESLEYAN ACADEMY,                        )
et al.,                                         )
                                                )
        Defendants.                             )       Electronically Filed.

                                 STIPULATION OF DISMISSAL

        The parties to this action by and through their undersigned counsel of record hereby

stipulate to the dismissal of this action regarding Plaintiffs, Jo. S. and Je.S., only, with prejudice,

and each party to bear its own costs.

                                                Respectfully submitted,

                                                LAW OFFICES OF JOEL SANSONE

s/Joel S. Sansone                               s/Adam M. Barnes, Esquire
Joel S. Sansone, Esquire                        Adam M. Barnes, Esquire
PA ID No. 41008                                 Walsh, Barnes & Zumpella, P.C.
Massimo A. Terzigni, Esquire                    2100 Corporate Drive, Suite 300
PA ID No. 317165                                Wexford, Pennsylvania 15090
Two Gateway Center, Suite 1290                  Counsel for Defendants, Butler Wesleyan
603 Stanwix Street                              Academy, et al.
Pittsburgh, Pennsylvania 15222
412.281.9194                                    s/Katherine Fitz-Patrick, Esquire
                                                Katherine Fitz-Patrick, Esquire
                                                Ball, Murren & Connell, LLC
                                                2303 Market Street
                                                Camp Hill, Pennsylvania 17011
                                                Counsel for Defendant, Allegheny
                                                Wesleyan Methodist Connection

Dated: March 8, 2021


                                                    1
Case 2:20-cv-01353-DSC Document 36 Filed 03/08/21 Page 2 of 2




                           By the Court,


                           _______________________________ J.




                              2
